Citation Nr: 1531207	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  13-13 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the reduction in disability rating from 10 percent to noncompensable for service-connected onychomycosis, effective January 1, 2010, was proper.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that reduced the disability rating for onychomycosis from 10 percent to noncompensable, effective January 1, 2010.  

An April 2014 VA Form 9 included a request for a Board hearing; however, the Veteran withdrew his request for a hearing in writing in June 2015. 


FINDINGS OF FACT

1.  At the time of the July 2009 proposed rating reduction for onychomycosis, which became effective in January 2010, the disability rating of 10 percent had been in effect for less than five years.

2.  Since January 1, 2010, the evidence does not show an improvement in the Veteran's onychomycosis. 


CONCLUSION OF LAW

Since January 1, 2010, the criteria for restoration of a 10 percent disability rating for onychomycosis have been met.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.118, Diagnostic Code 7806 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the fully favorable decision contained herein, discussion of VA's duties to notify and assist is unnecessary. 

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

Once the procedural requirements associated with a reduction have been met, the issue becomes whether the reduction was proper based on the evidence of record at the time of the reduction.  

Regulations "impose a clear requirement that VA rating reductions . . . be based upon a review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993); 38 C.F.R. §§ 4.1, 4.2, 4.13.  A rating reduction is proper if the evidence reflects an actual change in the disability.  The examination reports reflecting such change must be based upon thorough examinations.  Brown, supra at 421.  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must also be determined that any such improvement also reflects an improvement in the Veteran's ability to function under ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10; Brown, supra.

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992). 

In this case, the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the disability rating for onychomycosis were properly carried out by the RO.  In July 2009, the RO notified the Veteran of the proposed rating reduction, setting forth all material facts and reasons for the reduction.  At that time the RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced, and to request a predetermination hearing if desired.  The Veteran submitted additional evidence within the 60 day period, but did not request a predetermination hearing regarding the reduction.  The RO took final action to reduce the disability rating in an October 2009 rating decision, effective January 1, 2010.  The RO informed the Veteran of this decision by letter dated November 4, 2009.

As the RO has met the procedural requirements associated with the reduction for onychomycosis, the issue now becomes whether the reduction was proper based on the evidence then of record.  The regulations pertaining to the reduction of a disability rating are contained in 38 C.F.R. § 3.344.  At the time of the July 2009 proposed rating reduction for onychomycosis, which became effective in January 2010, the disability rating of 10 percent had been in effect for less than five years.
Where, as here, a disability rating has been in effect for less than five years, a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  38 C.F.R. § 3.344(c). 

The question of whether a disability has improved involves consideration of the applicable rating criteria.  In January 2010, the Veteran's onychomycosis disability rating was reduced to zero percent (i.e. noncompensable) based on February 2008 and March 2009 VA examination findings that the skin condition covered less than 5 percent of the Veteran's exposed areas and less than 5 percent of his total body area, and required topical therapy only.  Under the applicable Diagnostic Code (DC) 7806, these findings correspond to a noncompensable rating.   

However, at the time of the rating reduction, the record also included an August 2009 letter from the Veteran's longtime treating physician, Dr. H.W., who opined that on his last examination of the Veteran's feet in July 2009, they showed no noticeable improvement.  Dr. H.W. also stated that he had prescribed Lamisil, to be taken by mouth once a day, to treat the Veteran's onychomycosis.  

The Board finds that the February 2008 and March 2009 VA examination reports do not contain enough evidence to demonstrate that the Veteran's disability has actually improved, especially given the evidence to the contrary presented by the Veteran's private treating physician, Dr. H.W., whose medical opinion reflected recent examination of the Veteran's feet and noted a prescription for a medication to be taken orally to treat the condition.  

Moreover, in a rating reduction case, VA must not only demonstrate "that an improvement in a disability has actually occurred but also that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  See Brown v. Brown, 5 Vet. App. 413, 421 (1993).  VA has not carried this burden with respect to the Veteran's onychomycosis rating reduction.  Therefore, the Board finds that the restoration of the 10 percent rating for the Veteran's service-connected onychomycosis is warranted.


ORDER

The reduction in the rating for onychomycosis from 10 percent to noncompensable was not proper, and the 10 percent rating is restored, effective January 1, 2010.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


